Citation Nr: 1145331	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

The matter on appeal has been characterized as one simply seeking service connection for PTSD.  However, the record shows the Veteran has received diagnoses of multiple other psychiatric disorders (dysthymia, depressive disorder, and dissociative disroder).  In light of the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the issue has been recharacterized to reflect that the Veteran's claim is for service connection for a psychiatric disability, however characterized.

In a June 2011 statement the Veteran indicated that he "adamantly" disagreed with the statement "PTSD is related to sexual abuse and violence experienced before military service."  See March 2011 VA PTSD examination report.  He stated that he "never experienced sexual abuse prior to, during or after military service" and requested that "this false statement" be removed from his record.  He asserted that he "did not want any findings of sexual abuse anywhere on [his] records."  He restated his demand for expunging of such references at the September 2011 Travel Board.  The matter of whether expunging of references to sexual abuse from the Veteran's records is warranted is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.



REMAND

The Veteran's service personnel records show that he served in Vietnam and participated in the Vietnam Counter Offensive Phase III.  The record also shows (and he has indicated) that he was assigned to CO C 2D BN 3D INF 199 INF BDE USARPAC (U.S. Army in the Pacific).  

An October 2007 Formal Finding by the RO is to the effect that the information provided by the Veteran describing his alleged stressors ( "jungle training" after arriving in Vietnam, his arrest after being AWOL, his life being threatened in connection with desertion charges, collecting bodies (and some live victims from "some type of experiment") in the field, and driving from Long Binh to Saigon during the Tet blackout, was insufficient to submit to the US Army and Joint Services Records Research Center (JSRRC) for verification.  However, subsequent communications from the Veteran allege additional stressful incidents, that may be capable of verification, e.g., in his March 2009 substantive appeal (on VA Form 9), he recalls that the airport came under attack when he landed at Binh Hoa on arrival in Vietnam and later, while at Long Binh, he was exposed to "all kinds of mortar and sniper fire."  He referred to some of these stressful incidents during his September 2011 Travel Board hearing.  Finally, on March 2011 VA PTSD examination the Veteran reported that he "watched" a riot/fighting between blacks and whites in Long Binh when Martin Luther King was killed.  

Furthermore, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39,843 (July 13, 2010); see also 75 Fed. Reg. 41,092 (July 15, 2010) (correcting effective date and applicability dates).  The revised rule provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3).

VA mental health treatment records include diagnoses of PTSD.  However, these records do not identify the stressor event(s) on which the diagnoses are based.  

The Veteran's claim has not been adjudicated in light of the revised 38 C.F.R. § 3.304(f)(3), nor considered under the guidelines of Clemons (to encompass all psychiatric diagnoses).  [The May 2011 supplemental SOC (SSOC) refers to "a current chronic mental illness" not being associated with any event, injury, or disease in service and "relaxed PTSD criteria;" such conclusory statement does not demonstrate consideration under the revised 38 C.F.R. § 3.304(f)(3) and the guidelines in Clemons.]

As the date of the Veteran's arrival in Vietnam is (or should be) known, and such events as incoming on an airfield are fairly well documented, whether or not the Binh Hoa airfield came under fire should be verifiable.  Likewise, if he provides temporal details regarding incoming at Long Binh, such alleged stressor should be verifiable.  Finally, if he provides further detail regarding his witnessing of race riots at Long Binh upon news of Martin Luther King's assassination, such should also be verifiable.  On the other hand, if his accounts prove false, that may have bearing on the credibility of all of his accounts.  Accordingly, further development regarding stressor events in service is necessary.  If an alleged stressor event is deemed corroborated (or at least plausible), whether the Veteran has PTSD based on such event may require medical opinion development.  

An examination to determine whether or not the Veteran meets the criteria for a diagnosis of PTSD under the revised 38 C.F.R. § 3.304(f)(3) is also needed. The Board is aware that the Veteran was afforded a VA examination in March 2011.  However, the reports of that examination are inadequate for rating purposes as they contain what appear to be irreconcilable inconsistencies.  Initially, the examiner provides diagnoses of depression, N.O.S., unrelated to military service and dissociative disorder, and opines that "the Veteran does not meet the criteria for PTSD [emphasis added].  He also reports he suffers from no PTSD symptoms."  In what appears to be another report by the same examiner on the same date, in the Assessment of PTSD section the stressor of seeing body parts is noted, and the examiner finds that the "stressor did not meet DSM-IV stressor criteria because ... although it involved threatened death or serious injury or threat to physical integrity of himself or others or fear, his response did not involved [sic] intense horror, helplessness, or fear."  However, the ultimate diagnoses included PTSD, moderate, unrelated to military service but related to incidents during years of growing up.  The examiner explained that the Veteran "meets the criteria for PTSD in the interview but not related to the military."  

In addition, review of the record found that the Veteran receives ongoing VA mental health treatment, and that the most recent treatment records available for review are dated in April 2011.  Updated records of any VA treatment the Veteran may have received for psychiatric disability are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should address the Veteran's request for expunging from his record of references to his being a victim of sexual abuse.  He should be advised to the determination and of the basis/rationale for such.   

2.  Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran a letter providing him all mandated notice, and afford him and his representative the opportunity to respond.  The RO should arrange for any further development in the matter suggested by his response.

3.  The RO should secure for the record copies of the complete updated (since April 2011) clinical records of any (and all) VA treatment the Veteran has received for psychiatric disability.

4.  The RO should obtain from the Veteran (and from official sources, such as personnel records, e.g., for date and location of Veteran's arrival in Vietnam) information sufficient to arrange for verification of his alleged stressor events that are capable of verification (to specifically include incoming on the airfield upon his arrival in Vietnam, incoming at Long Binh, and witnessing race riots at Long Binh on upon the assassination of Martin Luther King).  The RO should seek verification of all stressor events for which there is sufficient information to secure verification.  The RO should make a formal determination as to what (if any) alleged stressor event(s) in service is/are corroborated (addressing all credibility issues raised).  

5.  Then the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability, and specifically whether he has PTSD related to his military service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination; and the examiner must be advised by the RO of what (if any) alleged stressor event(s) in service is/are corroborated by credible supporting evidence (and what alleged event is not credible).  Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 

(a) Identify (by medical diagnosis) each psychiatric disability entity found, and specifically whether the Veteran has a diagnosis of PTSD based on a corroborated stressor event or under the revised 38 C.F.R. § 3.304(f)(3) criteria).
(b)  If PTSD is not diagnosed, identify the factor(s) necessary for such diagnosis found lacking.
(c) If PTSD is not diagnosed, as to each other psychiatric disability entity diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service?  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

6.  The RO should then review the record and readjudicate the Veteran's claim  (to encompass all psychiatric diagnoses, as mandated by Clemons, supra).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

